                                UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA

SALVATORE GENOVESE,                                                 :

                    Plaintiff                                       :       CIVIL ACTION NO. 3:17-1936

          v.                                                        :                  (JUDGE MANNION)

THE TRAVELERS HOME &      :
MARINE INSURANCE COMPANY,
                          :
         Defendant

                                                          ORDER

          In light of the memorandum issued in the above-captioned matter, IT IS

HEREBY ORDERED THAT:

          (1)       this case is DISMISSED WITHOUT PREJUDICE on the

                    basis of plaintiff’s failure to comply with the Court’s Order

                    and failure to prosecute his action; and

          (2)       the clerk of court is directed to CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Date: February 21, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1936-01-ORDER.wpd
